DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to national stage Application No. PCT/IB2016/057521 Filed December 12, 2016 and to U.S. provisional Application No. 62/270,820 filed December 22, 2015. 

Status of Claims
This Office Action is responsive to the amendment filed on February 8, 2021. As directed by the amendment: claims 12 and 16 have been amended. Thus, claims 12 and 15-18 are presently pending in this application. 
Claim 16 was previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to claim 16 obviate the previously rejection under 35 U.S.C. 112(b). Claim 12 and 15-18 were previously rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (WO 2015/195303A1) in view of Karpas et al. (U.S. Pub. No. 2015/0157822). Applicant’s amendments overcome the previous prior art rejection. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Zheng et al. (WO 2015/195303A1; hereinafter: “Zheng”) discloses a method of manufacturing, from a seal blank (A, Fig. A annotated below), a customized sealing member, the method comprising the steps of: generating surface geometry data of a face of a patient (¶¶ 0035-0038, 0043, 0048, 0068-0070; Fig. 9A), the surface geometry data corresponding to and representing a surface geometry of the face of the patient (¶¶ 0035-0038, 0043; Fig. 2A-2C), the surface geometry data having first data representing one or more localized regions corresponding to facial features of the patient (205, 210, 215, 220, 225, 230, 235, 240, 240, 245, 250, 255, 260, 265, 270; ¶¶ 0035-0038, 0043, 0047-0054, 0068-0070; Fig. 2A-2C) generating customization data using the surface geometry data (¶¶ 0035-0038, 0043, 0047-0061, 0068-0070; Fig. 9A-12), the customization data representing edge portions (B, Fig. A annotated below) defining a region to be removed from the seal blank to create a thru hole in the seal blank (¶¶ 0035-0038, 0043, 0047-0061, 0068-0070; Fig. 9A-12; Examiner notes: Zheng discloses creating the customization data from the surface geometry data to instruct the modification module (920, 920b, 920c, 920d; Fig. 9A-9D) to employee the cutting element (926, 926b, 926c, 926d; Fig. 9A-9D) to cut a customized mask profile (i.e. edge portions). Thereby creating a thru hole in the seal blank.]; and customizing the seal blank using the customization data such that the region to be removed from the seal blank is removed to create the thru hole in the seal blank to produce the customized sealing member [¶¶ 0035-0038, 0043, 0047-0061, 0068-0070; Fig. 9A-12; Examiner notes: Zheng discloses utilizing the modification module (920, 920b, 920c, 920d; Fig. 9A-9D) to employee the cutting element (926, 926b, 926c, 926d; Fig. 9A-9D) to cut a customized mask profile (i.e. edge portions). Thereby creating a thru hole in the seal blank and removing the region that is to be removed.].

    PNG
    media_image1.png
    324
    520
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 9B
Zheng does not disclose wherein the customized sealing member includes the one or more thru holes and does not include the one or more regions removed from the seal bank, as recited in claim 12.
Prior art of record Karpas et al. (U.S. Pub. No. 2015/0157822), Bachelder et al. (U.S. Pub. No. 2015/0273170), Chodkowski et al (U.S. Pub. No. 2015/0151066), Ho (U.S. Pub. No. 2014/0352134), and Janbaksh (U.S. Pub. No. 2008/0078396) alone or in combination fail to remedy the deficiencies of Zheng. Therefore, independent claim 12 and dependent claims 15-18 are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785